Case 6:19-cv-01272-RBD-GJK Document 26-1 Filed 01/07/20 Page 1 of 8 PageID 115




                            Exhibit “A”
Case 6:19-cv-01272-RBD-GJK Document 26-1 Filed 01/07/20 Page 2 of 8 PageID 116
Case 6:19-cv-01272-RBD-GJK Document 26-1 Filed 01/07/20 Page 3 of 8 PageID 117
Case 6:19-cv-01272-RBD-GJK Document 26-1 Filed 01/07/20 Page 4 of 8 PageID 118
Case 6:19-cv-01272-RBD-GJK Document 26-1 Filed 01/07/20 Page 5 of 8 PageID 119
Case 6:19-cv-01272-RBD-GJK Document 26-1 Filed 01/07/20 Page 6 of 8 PageID 120
Case 6:19-cv-01272-RBD-GJK Document 26-1 Filed 01/07/20 Page 7 of 8 PageID 121
Case 6:19-cv-01272-RBD-GJK Document 26-1 Filed 01/07/20 Page 8 of 8 PageID 122
